Citation Nr: 9920356	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-28 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from July 1975 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
schizophrenia. 

In December 1998, the Board remanded this case in order to 
provide the appellant a hearing before a Member of the Board 
as he had requested.  In April 1999, a hearing was held 
before the undersigned, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
1998).


FINDINGS OF FACT

1.  The appellant currently has an acquired psychiatric 
disorder diagnosed as schizophrenia.

2.  The appellant's service medical records show no 
complaints of or treatment for psychiatric symptomatology.

3.  The appellant has submitted competent lay evidence of 
"acting strange" and inability to adjust during his 
military service.

4.  There is no evidence of incurrence of a psychiatric 
disorder during service or within the year after the 
appellant's separation from service.

5.  There is no medical evidence of a link between the 
appellant's current psychiatric disorder and any disease or 
injury in service, and his claim for service connection is 
not plausible.

CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, and there is no statutory duty to 
assist him in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for psychoses, 
such as schizophrenia, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307 and 3.309 (1998).

The Board has reviewed all the evidence of record, which 
consists of the appellant's service medical records, his 
contentions in statements to the RO and during the personal 
hearing in 1999, and medical records from Eliza Coffee 
Memorial Hospital, Riverbend Center for Mental Health, and 
North Alabama Regional Hospital.

The appellant is not entitled to presumptive service 
connection for schizophrenia.  He does not contend nor does 
the medical evidence show that a psychosis was manifested in 
the year following his separation from service.  The first 
medical evidence showing the presence of a psychiatric 
disorder was dated approximately ten years after his 
separation from active service.

The medical evidence shows that the appellant is currently 
receiving treatment for schizophrenia.  Therefore, there is 
sufficient evidence of a current disability, and the first 
element of a well-grounded claim for service connection has 
been satisfied. 

The appellant's service medical records showed no complaints 
of or treatment for a psychiatric disorder.  The appellant 
testified that he was unable to adjust to military service in 
Germany and that he exhibited strange behavior such as taking 
drugs and committing crimes.  His statements are accepted as 
true for the purpose of determining whether a well-grounded 
claim has been submitted.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Even accepting his statements as indicative of 
psychiatric symptomatology during service, his claim is still 
not well grounded.  

There is no medical evidence showing a nexus, or link, 
between a disease or injury incurred during service and the 
appellant's current psychiatric disorder.  As indicated 
above, his service medical records showed no psychiatric 
treatment, and the appellant does not maintain that he 
received any psychiatric treatment during service.  He argues 
that he was exhibiting strange behavior, and the military 
merely discharged him.  However, his service medical records 
include an undated report of a psychiatric evaluation.  It 
appears that this evaluation was conducted while the 
appellant was serving in Germany because the unit assignment 
shown on his separation examination is the same as that to 
which the psychiatric evaluation was addressed.  The examiner 
determined that the appellant had no significant mental 
illness and had the capacity to participate in the 
proceedings regarding his discharge from service.

There is no medical evidence showing symptoms of or treatment 
for a psychiatric disorder between the appellant's separation 
from active service in 1976 and the 1986 hospitalization at 
North Alabama Regional Hospital.  The medical records from 
Riverbend Center for Mental Health show that the appellant 
reported a history of onset of schizophrenia in the 1970's.  
He had previously stated in 1993 that he was not sure when 
his psychotic symptoms began, but he thought they started in 
his early 20's.  When the appellant stated that his 
psychiatric symptoms began in the 1970's, he indicated that 
that was when he was hospitalized for "harassing/threatening 
phone calls to women."  However, the records from North 
Alabama Regional Hospital show that he was hospitalized at 
that time because of harassing communications, and this 
hospitalization occurred in 1986.  Moreover, the records from 
North Alabama Regional Hospital indicate that this was the 
appellant's first hospitalization with no other psychiatric 
treatment or hospitalization.  Therefore, there is no medical 
evidence prior to 1986 showing that the appellant had any 
psychiatric disorder prior to that year.

In 1986, the appellant's family reported that his problems 
were first evidenced three years earlier (i.e., 1983).  
Despite his reported psychiatric symptoms in 1986, the final 
diagnosis from North Alabama Regional Hospital was mixed 
substance abuse, with no psychiatric diagnosis.  The first 
psychiatric diagnosis shown by the evidence was in 1993 when 
he was hospitalized at Eliza Coffee Memorial Hospital for 
schizophrenia.  His prior hospitalizations at that facility 
in 1987 were for alcohol addiction.  Despite the appellant's 
extensive psychiatric treatment since the early 1990's, at no 
time has a medical professional rendered an opinion that his 
psychiatric disorder is related to his active service in any 
manner or that it began in service. 

The Board is cognizant of the fact that the appellant 
maintains that his psychiatric disorder was caused by his 
military service.  However, he cannot meet his initial burden 
under 38 U.S.C.A. § 5107(a) by simply presenting his own 
unqualified opinion.  There is no indication that the 
appellant possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him a VA examination.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Nonetheless, where a claim is not well grounded, it is 
incomplete, and VA is obliged under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application for benefits.  Robinette v. Brown, 8 Vet. App. 
69, 77-80 (1995).  The Board notes that the RO notified the 
appellant in the rating decision on appeal that the evidence 
did not show that his psychiatric disorder was incurred 
during service.  The Board views that information, in 
conjunction with the information contained in the Statement 
of the Case and in this decision, as informing the appellant 
of the type of evidence needed, thus satisfying Robinette.  
See also Epps v. Brown, 9 Vet. App. 341, 344-45 (1996), aff'd 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The Board 
finds that VA has no outstanding or further duty to inform 
the appellant of the necessity to submit certain evidence to 
complete his application for VA benefits as he has not 
referred to any specific piece of evidence that is missing.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground his 
claim.  The appellant has not indicated that a medical 
professional has told him that he has a psychiatric disorder 
as a result of his military service. 

The Board is cognizant of the fact that the appellant is 
receiving Social Security disability benefits, allegedly for 
his psychiatric condition.  Ordinarily, the RO would attempt 
to obtain all medical and adjudication records relating to 
his Social Security disability benefits.  See Hayes v. Brown, 
9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from the Social Security Administration, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).  However, given the fact that 
these records post-date service by many years, these records 
could do no more than merely corroborate the existence of a 
current disability.  The appellant argued in his substantive 
appeal that the Social Security judge determined that his 
psychiatric disorder started during service.  However, the 
Board resolves that another remand to obtain these records is 
unnecessary because the evidence is overwhelmly against the 
claim.   A remand would simply serve to impose an unnecessary 
burden with no gain to the appellant.   See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under § 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained); Allday v. 
Brown, 7 Vet. App. 571 (1995).  There is no indication in the 
record that the "judge" that allegedly reached such a 
conclusion had the requisite medical knowledge or education 
to render a probative opinion involving medical causation.  
In any event, the Board is not bound by determinations of the 
Social Security Administration.  It is VA's responsibility to 
determine whether the appellant is entitled to service 
connection for a disorder based on VA's laws and regulations, 
which are different than the Social Security Administration.

While the RO denied service connection on the merits rather 
than on the basis that the claim was not well grounded, the 
Board concludes that such rating action amounts to no more 
than harmless error and is not prejudicial to the appellant, 
as his arguments concerning the merits of the claim included, 
at least by inference, the argument that sufficient evidence 
to establish a well-grounded claim is of record.  Therefore, 
it is not necessary to remand the matter for the issuance of 
a supplemental statement of the case concerning whether or 
not the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 
7-10.

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the appellant has 
failed to present competent medical evidence that his claim 
is plausible, that is, he has failed to present medical 
evidence that links his current psychiatric disorder to a 
disease or injury during service, the claim for service 
connection must be denied as not well grounded.  Dean v. 
Brown, 8 Vet. App. 449 (1995) and Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).  There is no duty to assist further in the 
development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

